Citation Nr: 0003704	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  95-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lymph nodes, other than lymphadenopathy, including as due to 
exposure to Agent Orange.

2.  Entitlement to service connection for a lung disability 
and tracheomalacia, including as due to exposure to Agent 
Orange and as a result of tobacco use.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1966 to April 1969, 
and from September 1973 to July 1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for a lung disability, lymph node 
removal from neck and groin, and tracheomalacia, due to 
exposure to Agent Orange.  A notice of disagreement was 
received in April 1994.  The statement of the case was sent 
to the veteran in May 1994.  In July 1994, the veteran 
testified at a personal hearing before a hearing officer at 
the RO.  In August 1994, the hearing officer determined that 
service connection was not warranted for a lung disability, 
lymph node removal from neck and groin, and tracheomalacia, 
due to exposure to Agent Orange.  In addition, the hearing 
officer determined that service connection for those 
disabilities was not warranted on a direct basis.

In an August 1994 rating decision, the hearing officer's 
determination was implemented.  The veteran was issued a 
supplemental statement of the case.  In September 1994, a 
notice of disagreement was received as to the direct service 
connection issues.  In a November 1994 rating decision, the 
RO denied service connection for melioidosis as part and 
parcel of the veteran's alleged lung disability.  In November 
1994, the veteran was issued another supplemental statement 
of the case.  In January 1995, the veteran's substantive 
appeal as to the direct service connection issues was 
received.  In April 1995, the veteran testified at a personal 
hearing before a hearing officer at the RO.  In May 1995, the 
hearing officer confirmed and continued the prior denial for 
melioidosis as part and parcel of the veteran's alleged lung 
disability.  In May and June 1996, supplemental statements of 
the case were sent to the veteran.  In April 1997, the Board 
remanded this case for the veteran to be afforded the 
opportunity to testify at a personal hearing at the RO before 
a member of the Board.  That hearing was conducted in July 
1997.

In a December 1997 decision, the Board determined that new 
and material evidence had been submitted and the veteran's 
claim for service connection for a lung disability, 
tracheomalacia, and removal of lymph nodes/current lymph node 
disability was reopened.  The Board remanded the case to the 
RO for further action prior to appellate adjudication.  

The Board notes that the RO should clarify whether or not the 
veteran is seeking to have his service-connected 
lymphadenopathy rated separately from his left ear 
disability, and, if so, entitlement to an increased rating 
should be considered.  


FINDINGS OF FACT

1.  Entitlement to service connection for lymphadenopathy was 
granted in a July 1980 rating decision and this grant of 
service connection included the initial surgery which removed 
lymph nodes from the neck and groin.

2.  Entitlement to service connection for generalized 
lymphadenopathy to include lymph node removal from the neck 
and groin was granted at the time of the July 1980 rating 
decision.

3.  The veteran does not currently have a disability of the 
lymph nodes, other than lymphadenopathy.




CONCLUSION OF LAW

The claim for service connection for a disability of the 
lymph nodes, other than lymphadenopathy, including as due to 
exposure to Agent Orange is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for a Disability of the Lymph Nodes, 
Other Than Lymphadenopathy,
Including as Due to Exposure to Agent Orange

A review of the service medical records from the veteran's 
first period of service from July 1966 to April 1969 showed 
that the veteran was not treated for a disability of the 
lymph nodes.

Post-service, the veteran was hospitalized at a VA facility 
from September to October 1971.  At that time, he underwent a 
biopsy of posterior cervical and groin lymph nodes and a bone 
marrow aspiration.  The diagnosis was abdominal pain, 
etiology undetermined, questionable non-specific adenitis.  
Thereafter, in October 1971, the veteran underwent excision 
and biopsy of the left posterior cervical and inguinal nodes.  
The diagnosis was lymphadenopathy.  

In January 1972, the veteran was treated by VA for chills, 
fever, lymphadenopathy, and lower quadrant pain.  The veteran 
was hospitalized at a VA facility from January to February 
1972.  During that period of time, he underwent an 
exploratory laparotomy and excision of periaortic lymph 
tissue and mesenteric lymph node.  The laparotomy was 
essentially negative.  In addition, a bone marrow aspiration 
was undertaken which was also essentially negative.  

In September 1973, the veteran reentered service.  The 
service medical records dated through his discharge in July 
1975 showed no treatment for lymphadenopathy or any other 
disorder involving the lymph nodes.  

After approximately 5 years, the veteran underwent a VA 
examination in December 1978.  An evaluation of the veteran's 
neck revealed left adenopathy.  The pertinent diagnosis was 
cervical lymphadenopathy.  In January 1979, the veteran 
underwent an ears, nose, and throat examination.  In 
pertinent part, the examiner noted that the veteran had 
marked left cervical adenopathy.  The diagnosis was cervical 
lymphadenopathy.  The veteran was treated at a VA hospital 
from March to April 1979.  During that period of time, 
physical examination of his neck revealed, in pertinent part, 
posterior adenopathy on the left.  

In January 1980, the veteran was hospitalized for several 
days at a VA facility for, in pertinent part, generalized 
lymphadenopathy primarily in the left cervical region, 
although shotty adenopathy was seen bilaterally in the 
cervical and inguinal regions with a left axillary node felt 
probably to be secondary to chronic mastoiditis, possibility 
of toxoplasmosis and filariasis; low cervical pain, 
musculoskeletal in nature; chronic left serous otitis media 
with tympanotomy tubes associated with the first diagnosis; 
status post-staging laparotomy for generalized adenopathy in 
1972, and status post stab wound to the right lower neck.  In 
February 1980, the veteran was treated for cervical 
adenopathy secondary to left chronic otitis.  Thereafter, the 
veteran was again seen for generalized adenopathy.

In May 1980, the veteran was hospitalized for several days.  
At that time, it was noted that he had generalized 
adenopathy.  A June 1980 VA examination revealed that the 
veteran's neck was supple without any significant adenopathy 
or any nodes over 1 centimeter in size.  The diagnosis was no 
lymphadenopathy at this time.  

In a July 1980 rating decision, service connection for 
lymphadenopathy was granted.  It was noted that the 
lymphadenopathy was primarily in the cervical region.  It was 
rated as part and parcel of the veteran's serous otitis media 
and the rating for that disorder was increased from non-
compensable to 10 percent disabling, apparently based on the 
finding of lymphadenopathy.  The veteran was notified of that 
decision in an August 1980 letter and was advised of his 
procedural and appellate rights.  The RO informed the veteran 
that his "lymph glands" were occasionally irritated in 
associated with the service-connected left ear disability and 
that this irritation was rated in conjunction with the rating 
of the left ear disability.  

The veteran initiated a claim for service connection for 
residuals of exposure to Agent Orange in July 1983.  

October 1983 VA examinations revealed no abnormal 
lymphadenopathy.  

In a December 1983 rating decision, in pertinent part, 
service connection was denied for a lymph node disorder as a 
residual of exposure to Agent Orange.  In February 1984, the 
veteran was notified of the denial of his claim. He was 
provided his procedural and appellate rights. 

In August 1989, the veteran filed a claim for service 
connection for residuals of exposure to Agent Orange.  In 
April 1990, the veteran was notified that all Agent Orange 
claims were deferred pending new regulations.  In a November 
1990 rating decision, the RO noted that the issue of service 
connection for removal of lymph nodes due to exposure to 
Agent Orange, was still deferred; however, that rating 
decision denied service connection for the claimed disability 
on the basis of direct service incurrence.  In November 1990, 
the veteran was notified of that decision and of his 
procedural and appellate rights.  

In June 1992, the veteran was afforded a VA general medical 
examination which revealed that his lymphatic, hemic, and 
endocrine systems were normal.  

In a March 1994 rating decision, entitlement to service 
connection for lymph node removal from neck and groin was 
denied on the merits (both as to direct service incurrence 
and as due to exposure to Agent Orange) under the new VA 
Agent Orange regulations.  It is apparent that the RO must 
have reopened the veteran's previously denied claim.  

In July 1994, the veteran testified at a personal hearing at 
the RO before a hearing officer.  At that time, the veteran 
related that he was treated for enlarged lymph nodes during 
service.  He related that in 1972, he had lymph nodes removed 
from his neck and groin.  

In August 1994, it was determined service connection was not 
warranted for lymph node removal from neck and groin due to 
exposure to Agent Orange or on a direct basis.  

VA outpatient records dated in 1995 showed that the veteran 
had no lymphadenopathy.  

In April 1997, the Board remanded this case so that the 
veteran could be afforded a hearing before a member of the 
Board.  In July 1997, the veteran testified before an acting 
member of the Board at the RO.  At that time, the veteran 
asserted that his current disability was the result of 
exposure to Agent Orange during service.  

In a  December 1997 decision, the Board also reopened the 
veteran's claim for service connection for removal of lymph 
nodes.  The Board remanded the case for further development 
prior to appellate consideration on the merits.  

In March 1998, the veteran was afforded a VA respiratory 
examination.  At that time, the veteran told the examiner 
that he had been exposed to Agent Orange during service and 
had a long-term history of tobacco abuse.  Physical 
examination, in pertinent part, resulted in a diagnosis of 
status postoperative lymphadenopathy without abnormal CBC.  
The examiner opined that the veteran's diagnosed disability 
was not related to Agent Orange exposure.  In an addendum, 
the examiner opined that the etiology of the lymphadenopathy 
was undetermined.  

In sum, the records shows that veteran underwent excision and 
biopsy of the left posterior cervical and inguinal nodes in 
October 1971 which yielded a diagnosis of lymphadenopathy.  
No other residuals of that surgery are indicated in the 
record.  Thereafter, the veteran underwent an exploratory 
laparotomy and excision of periaortic lymph tissue and 
mesenteric lymph nodes and also underwent a bone marrow 
aspiration, but those tests were negative.  Thereafter, from 
the mid 1970's through 1980, the veteran was periodically 
noted to have cervical lymphadenopathy as well as generalized 
lymphadenopathy primarily in the left cervical region, but 
also in the inguinal regions.  As noted, in a July 1980 
rating decision, service connection for lymphadenopathy was 
granted and was rated with his service-connected left ear 
disability which resulted in an increased rating for that 
disorder.  However, a review of the rating decision and 
subsequent notice shows that the RO did not specifically 
limit the grant of service connection for lymphadenopathy to 
cervical lymphadenopathy, even if that was intended.  The 
veteran still has lymphadenopathy.  

The Board notes that since the October 1971 surgery resulted 
in the diagnosis of lymphadenopathy which was thereafter 
service-connected, the veteran is in essence already service-
connected for his lymph node disorder to include the initial 
surgery which removed lymph nodes from the neck and groin.  
This grant of service connection was general in nature and 
therefore covers generalized lymphadenopathy as well as 
cervical lymphadenopathy.  The grant of service connection 
resulted in an increased rating of 10 percent for the left 
ear disability.  Thus, the veteran was paid VA compensation 
benefits for the actual finding of lymphadenopathy.  In 
Baughman v. Derwinski, 1 Vet. App. 563, 565 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") stated that 38 U.S.C.A. § 
1110 permits payment of compensation benefits only for 
disabilities which are service-connected.  Since the veteran 
was paid compensation benefits for lymphadenopathy, he was 
granted service connection for that disorder even though the 
grant for generalized lymphadenopathy may have been 
inadvertent.  Therefore, the Board finds that entitlement to 
service connection for lymphadenopathy was granted at the 
time of the July 1980 rating decision.  

At this point, the Board is not reviewing the manner in which 
the veteran's service-connected lymph node removal and 
diagnosed lymphadenopathy was rated, only whether or not it 
was service-connected.  If the veteran is seeking to have his 
service-connected lymphadenopathy rated separately from his 
left ear disability, he may file an increased rating claim in 
that regard.  The Board has referred this matter to the RO in 
the introductory portion of this decision.  

Thus, the only matter to be resolved is whether or not 
service connection is warranted for a disability of the lymph 
nodes, other than lymphadenopathy, as that disability is 
already service-connected.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

In addition, certain diseases, when manifest to a degree of 
10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d).  A chronic, tropical, or prisoner-of-war 
related disease, or a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  The 
diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

A well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the Court which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a).  The 
Court, in Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996), outlined a three 
prong test which established whether a claim is well-
grounded.  The Court stated that in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that while the veteran is offering his own medical opinion 
and diagnoses, the record does not indicate that he has any 
professional medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Further, 
although the veteran asserts that his alleged lymph node 
disability had its onset during service and/or due to 
exposure to Agent Orange, this assertion does not make the 
claim well-grounded if there is no competent medical evidence 
of record of a nexus between service and his alleged current 
disability.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay evidence of 
continuity of symptomatology does not satisfy the requirement 
of competent medical evidence showing a nexus between the 
current condition and service).  As such, the Board will 
review the record to assess whether all three of the criteria 
of Caluza are met and the veteran's assertions are supported 
by the evidence of record.

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

The record is negative for any diagnosed disability of the 
lymph nodes other than lymphadenopathy, which, as noted, is 
already service-connected.  As such, all of the prongs of 
Caluza are not satisfied.  Since there is no proof of a 
present disability of the lymph nodes other than 
lymphadenopathy, there can be no valid claim for any other 
disability.  Rabideau.  Therefore, in light of the foregoing, 
the veteran's claim for service connection for a disability 
of the lymph nodes, other than lymphadenopathy, including as 
due to exposure to Agent Orange must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke VA's duty to assist in the development of the claim 
under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 
Vet. App. 136 (1994).  

In claims that are not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  A review of the correspondence in this 
case, to include the statement of the case, shows that the RO 
fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for a disability of the lymph nodes, other than 
lymphadenopathy, including as due to exposure to Agent Orange 
is denied as not well-grounded.


REMAND

Service Connection for a Lung Disability and Tracheomalacia, 
Including as Due to Exposure to Agent Orange

The Board notes that a review of the record to include the 
service medical records as well as the post-service medical 
records shows that the veteran's claim for service connection 
for a lung disability and tracheomalacia should also be 
considered as being incurred as a result of tobacco use.  In 
that regard, certain directives must be followed to insure 
due process to the veteran.  As such, the Board regrets that 
this case must again be remanded to the RO for the 
appropriate action.  

Briefly, the Board notes that the service medical records 
from the first period of service show that the veteran was 
treated for bronchitis and possible pneumonia.  It was noted 
that the veteran smoked and he was encouraged on more than 
one occasion to stop smoking.  In addition, it was noted that 
his time "in the field" should be reduced.  During his 
second period of service, the veteran was again treated for 
bronchitis and pneumonia.  He was discharged in July 1975.  

Post-service, the veteran was initially treated for right 
middle lobe syndrome in 1979.  Although pulmonary function 
testing showed a slight obstructive pulmonary impairment, 
bronchoscopic examination was unrevealing.  Likewise, 
although chest x-rays revealed bronchopulmonary vascular 
markings bilaterally, there was no evidence of pulmonary 
disease.  In the 1980's, it was noted that the veteran had 
recurrent pneumonia and bronchoscopy with biopsy showed right 
middle lobe pneumonia.  Thereafter, x-rays revealed mild 
chronic obstructive pulmonary disease, mild emphysema, and 
diffuse fibrotic changes.  He was also diagnosed as having 
tracheomalacia.  In August 1986, the veteran was treated for 
right middle lobe pneumonia and chronic bronchitis which were 
noted to be secondary to heavy smoking.  In the late 1980's, 
the veteran underwent a bronchoscopy, right middle lobectomy, 
stapling and excision of multiple blebs; he was diagnosed as 
having right middle lobe syndrome with moderately severe 
blebs of right upper and right lower lobes, and 
tracheomalacia.  These diagnoses were confirmed in the 
1990's.  In March and April 1990, the veteran underwent a 
video bronchogram, the placement of a Y tracheal stent, a 
thoracotomy, tracheal reconstruction, and external stenting 
of the trachea and main stem bronchus using Gore-Tex patch.  
The pertinent final diagnoses were chronic obstructive 
pulmonary disease, tracheomalacia, and severe large airway 
expiratory collapse.  Thereafter, the veteran underwent 
further video bronchoscopy.  His diagnosed disabilities were 
confirmed and treated.  He was also diagnosed as having 
emphysema and hemoptysis.  

Finally, in March 1998, the veteran was afforded a VA 
respiratory examination.  At that time, the veteran told the 
examiner that he had been exposed to Agent Orange during 
service and had a long-term history of tobacco abuse.  
Physical examination, chest x-rays, and pulmonary function 
testing resulted in diagnoses of status postoperative middle 
lobe collapse with pneumonia and tracheomalacia with abnormal 
chest x-ray.  The examiner opined that the veteran's 
diagnosed disabilities were not related to Agent Orange 
exposure.  In an addendum, the examiner opined that the 
etiology of the veteran's lung disability was due to a long 
history of tobacco abuse which was apparently complicated by 
intermitted infections caused by recurrent episodes of 
pneumonia.  The examiner indicated that the veteran might 
have been exposed to melioidosis during service, but there 
was no current evidence of active inflammation.  Thus, the 
examiner concluded that the only connection between the 
veteran's service in Vietnam and his lung disease was his 
possible tobacco abuse during that time.  

As noted, in claims involving allegations of lung disability 
resulted from tobacco use are considered pursuant to specific 
directives.  However, these claims must be found well-
grounded prior to adjudication on the merits.  At the outset, 
the Board notes that at this time, the Board does not make 
any determination as to whether the veteran's claim for 
service connection for the alleged disabilities based on 
tobacco use is well-grounded.  The Board further notes that 
in claims that are not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of the Department of Veterans Affairs 
has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, based on the requirements 
for tobacco use cases as outlined below, the Board finds that 
clarification is needed in order to make the veteran's claim 
complete.  

The Board will initially review the applicable directives.  
An opinion by VA's General Counsel, VAOPGCPREC 19-97, was 
prepared in response to an inquiry as to under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that while 38 
C.F.R. § 3.310 provides for "secondary service connection," 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
disability, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively a factual determination.  The 1997 Opinion 
also noted the potential for an intervening or a supervening 
cause of injury which might act to sever the proximate and 
causal connection between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
(as in this case) or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It quoted the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) at 243, the criteria for diagnosing substance dependence 
as specifically applicable to nicotine dependence.  Under 
those criteria, nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

In this case, according to the addendum to the recent VA 
examination, the veteran had "tobacco abuse" during 
service.  It is unclear if the examiner's use of the term 
"tobacco abuse" equates with "nicotine dependence."  In 
addition, the veteran has not been provided an opportunity to 
provide argument and evidence with regard to when his alleged 
nicotine dependence arose.  As such, his claim for such is 
not at this point complete.  

Accordingly, the Board finds that the veteran should be 
afforded another respiratory examination.  The examiner 
should be requested to review the veteran's claims file and 
respiratory history.  The examiner should provide an opinion 
as to whether nicotine dependence arose in service and 
directly resulted in the veteran's current extensive lung 
problems to include tracheomalacia.  The veteran should also 
be provided the opportunity to resent argument and evidence 
with regard to when his alleged nicotine dependence arose.  
The evidence may include lay statements.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
actions:

1.  The veteran should be provided the 
opportunity to present argument and 
evidence with regard to when his alleged 
nicotine dependence arose and as to 
whether such dependence caused any of his 
respiratory disorders.  The evidence may 
include lay statements.  

2.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at VA facilities.

3.  The veteran should be afforded a VA 
respiratory examination to determine the 
current nature, extent, and 
manifestations of all current respiratory 
disabilities to include tracheomalacia.  
All indicated x-rays and pulmonary 
function tests should be completed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Based on review of 
the record, the physical examination, and 
pertinent testing, the examiner should 
provide an opinion as to whether nicotine 
dependence arose in service and, if so, 
directly resulted in the veteran's 
current extensive lung problems to 
include tracheomalacia.  The examiner 
should also specifically opine as to 
whether any in-service respiratory 
symptomatology is medically related in 
any way to the veteran's current lung 
disabilities to include tracheomalacia.  

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a lung disability 
and tracheomalacia, including as due to 
exposure to Agent Orange and as a result 
of tobacco use.  The pertinent directives 
with regard to claims involving 
allegations of tobacco use should by 
followed.  If any action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and they should also 
be afforded the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 



